320 S.W.3d 205 (2010)
Janet WRIGHT and Adrian Wright, Plaintiffs/Respondents,
v.
CITY OF PINE LAWN, Missouri, Defendant/Appellant.
No. ED 94290.
Missouri Court of Appeals, Eastern District, Division Three.
September 7, 2010.
Donnell Smith, Stacy L. Shaw, St. Louis, MO, for Appellant.
John D. Tajkowski, Kenneth J. Heinz, St. Louis, MO, for Respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
City of Pine Lawn, Missouri (City) appeals from the circuit court's judgment granting Janet and Adrian Wright's Motion for Summary Judgment on their challenge as taxpayers to a City ordinance as a violation of the Hancock Amendment.[1] We have reviewed the briefs of the parties and the record on appeal and conclude that the circuit court did not err in entering summary judgment in favor of the taxpayers. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Mo. Const. Art. X, §§ 16-24.